Citation Nr: 1427333	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cold injury residuals.

2. Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to April 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran does not have cold injury residuals causally related to his service.

2. The Veteran does not have a back disability causally related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for cold injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 


Cold Injury Residuals

The Veteran contends he suffered frostbite on his feet while in service and should be service-connected for residuals of that injury.

Service treatment records reflect that the Veteran was seen in February 1990 for possible frostbite, reporting his feet were swollen, painful, cold, and tingling.  His feet were found normal on examination at the time of his separation examination in February 1994.

In January 2010 the Veteran was afforded a VA examination.  The Veteran reported he has pain in the joints of his toes as well as cold sensitivity, tingling, weakness, and abnormal color.  However, the examiner found the Veteran's skin to be normal.  His reflex examination, sensory examination, motor function examination, and peripheral pulses all were also normal.  The examiner noted no joint abnormalities and found no pain on manipulation of the joints.

Essentially, the VA examiner found no objective evidence of any current frostbite disability of the feet.  The examiner opined that the Veteran's frostbite during service was an acute episode that resolved during service.  There is no other probative evidence of record showing any current frostbite residuals affecting the bilateral lower extremeties.  

Further, while Board acknowledges that the Veteran is competent to report that he was exposed to cold in service and that he currently experiences symptoms including cold sensitivity and pain, he is not competent to diagnose that he has a disability as a result of his cold exposure in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d 1372, Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Such a diagnosis and etiology determination is a complicated question not capable of lay observation.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Therefore, the Board finds that a preponderance of the evidence is against granting service connection for cold injury residuals and the claim must be denied.

Back Disability

Service treatment records reflect that the Veteran reported multiple incidences of back pain.  In December 1989 he reported low back pain due to lifting an object.  In February 1990 he sought treatment for back pain he reported started two days prior while playing basketball.  X-rays were normal and he was diagnosed with a strain.  In November 1991 he reported he pulled a muscle in his back playing basketball.  In December 1993 he reported he hurt his back when he got hit playing football.

On his February 1994 discharge examination the Veteran's spine was found normal.  He also denied recurrent back pain on the accompanying medical history report.

Post-service, private medical records reflect the Veteran was diagnosed with back pain likely due to muscle strain in 2004, 2005, and 2008 after reporting an acute onset of pain each time.  In November 2009 the Veteran sought treatment at the VA for back pain, complaining of continuous pain that he opined was aggravated by having to climb stairs at work.  X-rays were normal.

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the Veteran's claims file and conducted an examination, opining that the Veteran's back injuries during service were acute episodes that resolved during service.

The Board acknowledges the Veteran's contention that he has a current back disability related to his back injuries in service, but gives greater probative weight to the opinion of the VA examiner, a medical professional.  While the Veteran is competent to report readily observable symptoms such as back pain, the diagnosis and etiology of a back disability is a complicated medical question.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition.  See Kahana, 24 Vet. App. 428.  The Board further notes that the Veteran himself denied recurrent back pain at the time of his discharge from service.

Accordingly, the Board finds that a preponderance of the evidence is against service connection for a back disability, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2010.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for cold injury residuals is denied.

Service connection for back disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


